Citation Nr: 0516317	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran participated in a decision review officer (DRO) 
hearing in August 2000.  The transcript associated with that 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded to obtain a detailed statement 
from the veteran, to include the most specific dates of 
the incidents he reported experiencing in service, the 
individuals' names that were involved and his complete 
unit designation to the company level.
?	This claim is remanded to obtain the Morning Reports 
(MR's) of the veteran's unit from November 1969 through 
February 1970.
?	This claim is remanded to obtain the veteran's medical 
records from the VA Medical Center (VAMC) in Chicago 
from October through November 2004.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, and the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The veteran filed his claim for entitlement to service 
connection for PTSD in September 1999.  The RO issued a 
rating decision in December 1999.  The veteran submitted a 
notice of disagreement (NOD) in June 2000 and timely 
perfected his appeal in July 2000.

During the development of this claim, in August 2001 the RO 
sent a request letter to the United States Armed Services 
Center for Research of Unit Records (CURR) to obtain 
information on the veteran's alleged stressors from his time 
in Vietnam.  The letter stated that the veteran was a member 
of the 578th Signal Company, attached to 504th Signal Company, 
173rd Airborne, and service in Vietnam from 1969 to 1970 near 
Sha Rang Valley and Quin Yon City.

In April 2002, CURR responded to the RO, including extracts 
of an Operation Report - Lessons Learned (OR-LL) submitted by 
the 307th Signal Battalion, the higher headquarters of the 
578th Signal Company for the period ending April 30, 1970.  
The director of CURR stated that in order to provide research 
concerning casualties, the veteran must provide more specific 
information.  Specifically, he should include the most 
specific dates of the incidents, the individuals' names, a 
complete unit designation to the company level, whether 
individuals were killed or wounded and a brief description of 
the incident.  The letter also suggested the RO obtain the 
Morning Reports from the veteran's unit.  The Board notes 
that neither a specific statement from the veteran nor the 
Morning Reports were requested by the RO.

The Board also notes the veteran submitted a statement in 
support of his claim in November 2004.  The statement 
indicated that the veteran was hospitalized at the VAMC 
Chicago from October 2004 to November 2004 for his alleged 
PTSD.  These records have not been associated with the claims 
folder.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the appeals management 
center (AMC) for the following:

1.  The RO should request that the veteran 
submit a more detailed explanation of his 
experiences in Vietnam.  This statement 
should include the most specific dates of 
the incidents, the individuals' names, a 
complete unit designation to the company 
level, whether individuals were killed or 
wounded and a brief description of the 
incident.  The veteran should also be 
informed that for USASCURR, the Department 
of the Army or any other appropriate 
federal archive to obtain the most relevant 
information pertaining to his claim, he 
must submit more detailed information 
regarding his stressors.

2.  Following the receipt of the veteran's 
detailed statement requested above, the VA 
should then request the Morning Reports 
from the veteran's unit dating from 
November 1969 through February 1970.

3.  The VA should also obtain the veteran's 
medical records from the VAMC Chicago from 
October through November 2004.

4.  Upon completion of the above, the AMC 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for PTSD.  
In the event that the claim is not resolved 
to the satisfaction of the appellant, the 
RO should issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After they have been given 
an opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



